EXHIBIT 99.1 - PRESS RELEASE DATED OCTOBER 28, Global Entertainment Holdings & Arthur Wylie Announce Joint Venture In Film Fund For Immediate Release … October 28, 2009 LOS ANGELES, CA (WORLD STOCK WIRE) Global Entertainment Holdings, Inc. (“Global”), a publicly traded entertainment Company (OTC: GBHL), and Charlotte, North Carolina’s Arthur Wylie, CEO, of Arthur Wylie Enterprises (AWE), announced that they have formed Global Renaissance Funding, LLC. (GRF), a joint venture company that will finance, market and partially own a slate of feature-length motion pictures (a Film Fund). Global, operating through its production subsidiary companies, and Wylie’s Global Renaissance Entertainment Group, Inc. (GREG), will produce the motion pictures funded by the new Film Fund. Wylie, a highly successful business investor in film, real estate, and financial service companies, is committed to raising the necessary capital for the Film Fund to finance a proposed slate of motion pictures with aggregate budgets in excess of $100 million. GBHL CEO, Gary Rasmussen, stated “Joining forces with Arthur Wylie allows Global to partner with Wylie’s financial resources, as well as his film production and marketing companies (GREG), which plans to produce up to 13 mainstream films over the next 3 to 5 years will be distributed worldwide. We are thrilled with our new partnership.” Last year, Mr. Wylie and Omar Tyree, the New York Times bestselling author, whose works have been read by millions, structured an exclusive deal to adapt his popular novels into film. LESLIE, a supernatural thriller set in New Orleans, is the first of Tyree’s novels to be adapted to film by GREG and funded by GRF.
